               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TODD MYRVIK,                           :    CIVIL NO. 1:16-CV-2328
                                       :
            Petitioner                 :    (Chief Judge Conner)
                                       :
      v.                               :
                                       :
WARDEN KATHY LANE,                     :
                                       :
            Respondent                 :

                                    ORDER

      AND NOW, this 26th day of March, 2019, upon consideration of the petition

for writ of habeas corpus (Doc. 1), and in accordance with the court’s memorandum

of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DENIED.

      2.    The Clerk of Court is directed to CLOSE this case.




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
